VILLANTI, Judge.
We affirm Donald Turner’s judgment and sentence but remand for the trial court to correct a sentencing error conceded by the State. The trial court orally declared Turner a violent career criminal (VCC) and sentenced him to concurrent terms of life imprisonment on three counts of robbery with a handgun under section 775.084(4)(d), Florida Statutes (1999). The written sentence, however, imposed a habitual violent felony offender sentence and added a minimum mandatory sentence of life imprisonment under section 775.084(4)(b). We therefore reverse and remand for the trial court to correct the sentence to comport with the orally pronounced VCC sentence. See Williams v. State, 744 So.2d 1156 (Fla. 2d DCA 1999). On remand, the court must strike the minimum mandatory life sentence because the VCC statute does not provide a minimum mandatory in the case of a first-degree felony. See Tullis v. State, 779 So.2d 278, 279 (Fla. 2d DCA 1998). Turner need not be present.
Affirmed in part; remanded with instructions to the trial court to sentence Turner consistent with its oral pronouncement and strike the minimum mandatory sentence.
WHATLEY and COVINGTON, JJ., concur.